DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed January 5, 2021, with respect to the Double Patenting Rejection of US 10,221,866 have been fully considered and are persuasive.  Therefore, the Double Patenting Rejection of US 10,221,866 has been withdrawn. 
However, Applicant's arguments filed January 5, 2021, with respect to the Double Patenting Rejection of US 9,328,741 have been fully considered but is not persuasive.
Applicant traverses the Double Patenting Rejection of US 9,328,741 by arguing “the claims of the ‘741 patent do not recite “a ring around a circumference of the pump housing”. Further, the claims of the ‘741 patent do not recite “a flexible elongate catheter having a proximal end and a distal end” (see page 6 of Remarks). 
However, the examiner respectfully disagrees. As detailed below, the claims limitations are in fact disclosed in the ‘741 patent. 
 16/254,115
 9,328,741
A blood pump assembly, comprising:
A pump arrangement, comprising:
a flexible elongate catheter having a proximal end and a distal end; 

the sheath* bounding a flow passage and having a distal intake opening and a proximal outflow opening,
a rotor disposed near the distal end of the flexible elongate catheter; 
a compressible rotor configured for use within a blood vessel; 
a sheath receiving the compressible rotor, 
a drive shaft extending through the catheter and coupled to the rotor, wherein the drive shaft rotatably drives the rotor; 
(claim 13) a rotatable shaft is present on which the compressible rotor is arranged

(claim 6) the first fluid-tight section is a jacketing of a pump housing that surrounds the compressible rotor. 
the pump housing having at least one inlet aperture distal of the rotor; 
(claim 7) the second fluid-tight section is connected to the pump housing. 
a ring around a circumference of the pump housing; 
(claim 11) the second fluid-tight section has a support ring in the region of the inlet opening.
and an outlet hose surrounding a second portion of the flexible elongate catheter and connected to the ring.
(claim 9) the second fluid-tight section includes an outflow hose. 


 
*NOTE: a sheath is not distinguishable from an elongated catheter
 
Therefore, for the reasons stated above and previously made of record, the claims remain rejected as being unpatentable over US 9,328,741 as detailed below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,328,741 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a blood pump assembly comprising: an elongate catheter having a proximal end and a distal end; a rotor disposed near the distal end of the flexible elongate catheter; a pump housing surrounding a first portion of the flexible elongate catheter near the distal end of the flexible . 
 16/254,115
 9,328,741
A blood pump assembly, comprising:
A pump arrangement, comprising:
a flexible elongate catheter having a proximal end and a distal end; 

the sheath* bounding a flow passage and having a distal intake opening and a proximal outflow opening,
a rotor disposed near the distal end of the flexible elongate catheter; 
a compressible rotor configured for use within a blood vessel; 
a sheath receiving the compressible rotor, 
a drive shaft extending through the catheter and coupled to the rotor, wherein the drive shaft rotatably drives the rotor; 
(claim 13) a rotatable shaft is present on which the compressible rotor is arranged
a pump housing surrounding a first portion of the flexible elongate catheter near the distal end of the flexible elongate catheter, wherein the rotor is located within the pump housing,
(claim 6) the first fluid-tight section is a jacketing of a pump housing that surrounds the compressible rotor. 
the pump housing having at least one inlet aperture distal of the rotor; 
(claim 7) the second fluid-tight section is connected to the pump housing. 
a ring around a circumference of the pump housing; 
(claim 11) the second fluid-tight section has a support ring in the region of the inlet opening.
and an outlet hose surrounding a second portion of the flexible elongate catheter and connected to the ring.
(claim 9) the second fluid-tight section includes an outflow hose. 



*NOTE: a sheath is not distinguishable from an elongated catheter

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939.  The examiner can normally be reached on M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA M ALTER/Primary Examiner, Art Unit 3792